Exhibit 99.1 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION Effective on May 25, 2012 Kinder Morgan, Inc. (“Kinder Morgan”) acquired all of the outstanding shares of El Paso Corporation (“El Paso”) for an aggregate consideration of approximately $23 billion. In total, El Paso shareholders received $11.6 billion in cash, 330 million Kinder Morgan Class P shares with a fair value of $10.6 billion as of May 24, 2012 and 505 million Kinder Morgan warrants with a fair value of $863 million as of May 24, 2012.The warrants have an exercise price of $40 and a five-year term.On May 24, 2012, as discussed in Note 3 (a) below, EP Energy was sold by El Paso for approximately $7.2 billion. Therefore, the Unaudited ProForma Statements present EP Energy as if it had been sold on March 31, 2012 in the accompanying unaudited pro forma condensed combined balance sheet and as discontinued operations beginning January 1, 2011 in the accompanying unaudited pro forma condensed combined statements of income. The following pro forma condensed combined financial information has been developed by applying pro forma adjustments to the individual historical audited financial statements of Kinder Morgan and El Paso. The following unaudited pro forma condensed combined balance sheet data as of March 31, 2012 of Kinder Morgan has been prepared to give effect to the transactions as if the merger transactions had occurred on March 31, 2012. The following unaudited pro forma condensed combined statements of income data of Kinder Morgan for the three months ended March 31, 2012 and year ended December 31, 2011 have been prepared to give effect to the transactions as if the merger had occurred on January 1, 2011. The unaudited pro forma condensed combined financial information includes pro forma adjustments that are factually supportable and directly attributable to the transactions. In addition, with respect to the unaudited pro forma condensed combined statements of income, the unaudited pro forma adjustments have been made only for items that are expected to have a continuing impact on the combined results. In addition, the historical Kinder Morgan data included in the unaudited pro forma condensed combined financial information presents Kinder Morgan Energy Partners, L.P.’s (“KMP”) FTC Natural Gas Pipelines disposal group as current assets and liabilities held for sale as of March 31, 2012 and as discontinued operations beginning January 1, 2011, see Note 2. The unaudited pro forma condensed combined statements of income do not include the following non-recurring items: (i) costs associated with the transactions which are not capitalized as part of the transactions, (ii) the elimination of El Paso’s debt issuance costs, which are reflected as an asset on its balance sheet as of March 31, 2012, (iii) known contractual employee and non-employee related costs including, severance and retention costs, (iv) the additional expense associated with accelerated vesting of El Paso’s share-based compensation arrangements, (v) investment banker advisory and legal fees associated with the merger transactions and (vi) other one-time post merger costs. The unaudited pro forma condensed combined balance sheet has been adjusted to reflect these non-recurring items. The unaudited pro forma condensed combined financial information does not give effect to any cost savings, operating synergies, and revenue enhancements expected to result from the transactions or the costs to achieve these cost savings, operating synergies, and revenue enhancements. The unaudited pro forma adjustments are based on available preliminary information and certain assumptions that Kinder Morgan believes are reasonable under the circumstances. The unaudited pro forma condensed combined financial information is presented for informational purposes only. The following unaudited pro forma condensed combined financial information is not necessarily indicative of the results that might have occurred had the merger taken place on March 31, 2012 for balance sheet purposes, and on January 1, 2011 for statements of income purposes, and is not intended to be a projection of future results. Future results may vary significantly from the results reflected because of various factors.All pro forma adjustments and their underlying assumptions are described more fully in the notes to the unaudited pro forma condensed combined financial information. 1 KINDER MORGAN, INC. UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET AS OF MARCH 31, 2012 (In millions) Historical ProFormaAdjustments Kinder Morgan El Paso EPEnergy Sale(a) El Paso Acquisition(b) ProForma Combined ASSETS Current assets $ ) (a) $ ) (3 ) (c) ) (d) Current assets held for sale - - - Total current assets ) Property, plant and equipment, net ) ) (e) Investments ) (f) Goodwill - - (g) Deferred charges and other assets ) (h) Total Assets $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities $ $ $ ) $ (i) $ (i) (j) (3
